DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-11 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: DISPLAY APPARATUS, DISPLAY METHOD, AND RECORDING MEDIUM RECORDING DISPLAY PROGRAM HAVING MOVEMENT AMOUNT CORRECTOR.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities: It recites a “non-temporary computer readable recording medium”.  Examiner suggests “non-transitory” instead of “non-temporary” for sufficient clarification.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2015/0363070 A1) in view of Robinson et al. (US 2019/0087020 A1).
	As to claim 1, Katz teaches a display apparatus (Katz, Abs., a “system and method for interacting with a 3D virtual image containing activatable objects”) that accepts a non-contact input operation by a user (Katz, e.g., FIG. 3, [0084], “when an activating object, such as a fingertip 22 appears in the cone 24 of the activatable object 26 pointing for a predetermined amount of time at the activatable object 26, or performs a predetermined gesture, such as a clicking motion”) for a display screen (Katz, see FIG. 3, [0084], a“ display” comprising “2D camera 20”), the display apparatus (Katz, Abs., the “system and method for interacting with a 3D virtual image containing activatable objects”) comprising: 
	a movement amount acquirer (Katz, FIG. 3, [0085], a movement amount acquirer providing “higher accuracy of the location and motion vector of an activating object by utilizing two 2D cameras”) that acquires a first movement amount (Katz, FIG. 3, [0035], “a high resolution 3D mapping is then generated only in the region of the activating object, from which the 3D coordinates (X,Y,Z) of the activating object can be calculated”; Examiner interprets the z-vector component as the 1st movement amount) and a second movement amount (Katz, FIG. 3, [0085], “the location of the activating object in the first and second image is specified by means of 2D coordinates, (X1, Y1) and (X2, Y2), respectively”; Examiner interprets the movement corresponding to motion vector, i.e., “(X1, Y1) and (X2, Y2)” as the 2nd movement amount) in the input operation by the user (Katz, see FIG. 3, [0084], “fingertip 22”) on a virtual operation surface (Katz, FIG. 3, [0085], the surface at the distance “d” on which “activatable object 26” is positioned) corresponding to (Katz, see FIG. 3) the display screen (Katz, see FIG. 3, [0084], a“ display” comprising “2D camera 20”), 
	the first movement amount (Katz, FIG. 3, [0035], the z-vector component) being a movement amount of an operation designator of the user in a vertical direction with respect to (Katz, see FIG. 3) the virtual operation surface (Katz, FIG. 3, [0085], the surface at the distance “d” on which “activatable object 26” is positioned), and the second movement amount (Katz, FIG. 3, [0085], the movement corresponding to motion vector, i.e., “(X1, Y1) and (X2, Y2)”) being a movement amount of the operation designator of the user in a horizontal direction with respect to (Katz, see FIG. 3) the virtual operation surface (Katz, FIG. 3, [0085], the surface at the distance “d” on which “activatable object 26” is positioned); 
	an input operation determination device that determines whether the input operation is a predetermined operation (Katz, FIG. 3, [0084], e.g., “when an activating object, such as a fingertip 22 appears in the cone 24 of the activatable object 26 pointing for a predetermined amount of time at the activatable object 26, or performs a predetermined gesture, such as a clicking motion, the system 2 can determine that the activating object is activating the activatable object”).
	Katz fails to explicitly teach “a movement amount corrector that executes correction processing to correct the first movement amount or the second movement amount in the case where the input operation determination device determines that the input operation is the predetermined operation; and an input processor that executes input processing corresponding to the input operation on the basis of the first movement amount and the second movement amount, one of which has been subjected to the correction processing, wherein in the case where the input operation determination device determines that the input operation is a first operation to move the 34Attorney Docket No.: US86673 operation designator of the user in the vertical direction with respect to the virtual operation surface, the movement amount corrector executes the correction processing to reduce or ignore the second movement amount”.
	However, Robinson teaches the concept of a movement amount corrector that executes correction processing to correct the first movement amount or the second movement amount in the case where the input operation determination device determines that the input operation is the predetermined operation; and an input processor that executes input processing corresponding to the input operation on the basis of the first movement amount and the second movement amount, one of which has been subjected to the correction processing, wherein in the case where the input operation determination device determines that the input operation is a first operation to move the 34Attorney Docket No.: US86673 operation designator of the user in the vertical direction with respect to the virtual operation surface, the movement amount corrector executes the correction processing to reduce or ignore the second movement amount (Robinson, FIG. 5, [0047], “the processor may translate or rotate the 3D virtual object (305) based on the delta-x, delta-y motions on the three surfaces (505-1, 505-2, 505-3) of the 3D input device (500). The processor could execute computer readable program code that receives input allowing for motion along and/or about one axis at a time. In this example, the single axis along the x or y axis may be chosen based on whichever axis input is greater”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “system and method for interacting with a 3D virtual image containing activatable objects” taught by Katz to further perform the step of “allowing for motion along and/or about one axis at a time based on whichever axis input is greater”, as taught by Robinson, in order to  prevent small inadvertent motions along and/or about other axes, other than the one intended, from being registered” (Robinson, [0047]).
	As to claim 2, Katz teaches the display apparatus according to claim 1, wherein in the case where the first movement amount exceeds a preset first set value, the input operation determination device determines that the input operation is the first operation (Katz, FIG. 3, [0023], “a predefined motion may be an activating object pointing at an activatable object and the distance of the activating object from the display device or image sensor is below a predefined distance”).  
As to claim 3, Katz teaches the display apparatus according to claim 1, wherein in the case where a ratio of the first movement amount to the second movement amount is higher than a preset second set value, the input operation determination device determines that the input operation is the first operation (Katz, FIG. 3, [0084], “the cone 24 in the vicinity of the activatable object 26 may be wider than, the same size as, or thinner than the width of the object 26”; the “predefined distance” regarding the “distance d” and the area of the “cone 24” determines the ratio of the 1st movement amount to the 2nd movement amount).  
	As to claim 4, Robinson teaches the display apparatus according to claim 1, wherein in the case where the input operation determination device determines that the input operation is a second operation to move the operation designator of the user in the horizontal direction with respect to the virtual operation surface, the movement amount corrector executes the correction processing to reduce or ignore the first movement amount (Robinson, FIG. 5, [0047], “the processor may translate or rotate the 3D virtual object (305) based on the delta-x, delta-y motions on the three surfaces (505-1, 505-2, 505-3) of the 3D input device (500). The processor could execute computer readable program code that receives input allowing for motion along and/or about one axis at a time. In this example, the single axis along the x or y axis may be chosen based on whichever axis input is greater”).  Examiner renders the same motivation as in claim 1.
As to claim 5, Katz teaches the display apparatus according to claim 4, wherein 35Attorney Docket No.: US86673 in the case where the second movement amount exceeds a preset third set value, the input operation determination device determines that the input operation is the second operation (Katz, FIG. 2, [0076], e.g., “A predetermined motion may be for example, a swiping motion over the activatable object, … , a left to right gesture, a right to left gesture, an upwards gesture, a downwards gesture performing a click-drag-release motion, or sliding an icon such as a volume bar”; [0079], “the speed of scrolling can be correlated with the speed or acceleration of the swiping gesture”; it is reasonably inferred that the horizontal movement threshold can be set by the “speed of scrolling”).
As to claim 6, Katz teaches the display apparatus according to claim 4, wherein in the case where a ratio of the second movement amount to the first movement amount is higher than a preset fourth set value, the input operation determination device determines that the input operation is the second operation (Katz, FIG. 3, [0084], it is reasonably inferred that when the “fingertip 22” is positioned out of the “cone 24”, i.e., the ratio is higher than that defined by the “cone 24”, the input operation is a horizontal operation, i.e., the 2nd operation).  
As to claim 10, it differs from claim 1 only in that it is the display method performed by the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Katz in view of Robinson teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.
As to claim 11, it differs from claim 1 only in that it is the non-transitory computer-readable recording medium recording program to be executed by the display apparatus of claim 1.  It recites the similar limitations as in claim 1, and Katz in view of Robinson teaches them.  Examiner renders the same motivation as in claim 1.  Please see claim 1 for detailed analysis.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2015/0363070 A1) in view of Robinson et al. (US 2019/0087020 A1) and Bedikian et al. (US 2020/0363874 A1).
As to claim 7, Katz in view of Robinson fails to explicitly teach the display apparatus according to claim 1, wherein the input processor executes processing to move a cursor image displayed on the display screen on the basis of the first movement amount after the correction processing.
However, Bedikian teaches the concept that the input processor executes processing to move a cursor image displayed on the display screen on the basis of the first movement amount after the correction processing (Bedikian, [0022], “it involves operating a cursor variably associated with a screen position; a cursor symbol can be displayed on the screen at that position”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “system and method for interacting with a 3D virtual image containing activatable objects” taught by Katz to further perform the step of “operating a cursor variably associated with a screen position”, as taught by Bedikian, in order to “provide for improved machine interface and/or control by interpreting the motions (and/or position, configuration) of one or more control objects or portions thereof relative to one or more virtual control constructs defined (e.g., programmatically) in free space disposed at least partially within a field of view of an image-capture device” (Bedikian, [0006]).
As to claim 8, Bedikian teaches the display apparatus according to claim 7, wherein the input processor executes processing to select a selection target image that the cursor image overlaps among selection target images displayed on the display screen on the basis of the second movement amount after the correction processing (Bedikian, [0022], “he term “cursor,” as used herein, refers to a control element operable to select a screen position—whether or not the control element is actually displayed—and manipulate screen content via movement across the screen, i.e., changes in the selected position”).  Examiner renders the same motivation as in claim 7.

Allowable Subject Matter
Claim 9 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 9, the closest known prior art, i.e., Katz (US 2015/0363070 A1), Robinson et al. (US 2019/0087020 A1) and Bedikian et al. (US 2020/0363874 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “wherein in the case where the input operation determination device determines that the input operation is the first operation, 36Attorney Docket No.: US86673 the movement amount corrector: does not execute the correction processing to reduce or ignore the second movement amount when the cursor image does not overlap the selection target image; and executes the correction processing to reduce or ignore the second movement amount when the cursor image overlaps the selection target image”.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Im et al. (US 2013/0033483 A1) teaches the concept of a “user interface for controlling positions of a 3-D icon and a virtual layer according to a user gesture” (Abs.); and (2) Vassigh et al. (US 2011/0193939 A1) teaches the concept of a “zone that is a volume in which the user performs hand gestures to provide inputs to an application” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 23, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***